         Case 1:19-cv-01704-JSR Document 316 Filed 11/14/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


IN RE GSE BONDS ANTITRUST
                                                          Case No. 1:19-cv-01704 (JSR)
LITIGATION


      PLAINTIFFS’ NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF
           STIPULATION AND AGREEMENT OF SETTLEMENT WITH
                       GOLDMAN SACHS & CO. LLC

       PLEASE TAKE NOTICE that Plaintiffs Joseph M. Torsella, in his official capacity as

the Treasurer of the Commonwealth of Pennsylvania and statutory custodian of all Commonwealth

Funds; City of Birmingham Retirement and Relief System; Electrical Workers Pension Fund Local

103, I.B.E.W.; and Local 103, I.B.E.W. Health Benefit Plan (“Plaintiffs”) will, and hereby do,

move the Court pursuant to Fed. R. Civ. P. 23(e) for an order:

       (1)     preliminarily approving the proposed settlement with Goldman Sachs & Co. LLC;

       (2)     approving Huntington National Bank as Escrow Agent;

       (3)     approving A.B. Data, Ltd. as Claims Administrator;

       (4)     approving proposed forms of notice to the proposed settlement class; and

       (5)     authorizing notice as provided in the Order.

       Submitted herewith in support of this Motion are the:

       (1)     Plaintiffs’ Memorandum of Law in Support of Motion for Preliminary Approval of
               Stipulation and Agreement of Settlement with Goldman Sachs & Co. LLC; and

       (2)     Declaration of Christopher M. Burke in Support of Plaintiffs’ Motion for
               Preliminary Approval of Stipulation and Agreement of Settlement with Goldman
               Sachs & Co. LLC.

Dated: November 14, 2019

s/ Christopher M. Burke                         VINCENT BRIGANTI
CHRISTOPHER M. BURKE (CB-3648)                  CHRISTIAN LEVIS
SCOTT+SCOTT ATTORNEYS AT                        MARGARET MACLEAN
LAW LLP                                         ROLAND R. ST. LOUIS, III
600 W. Broadway, Suite 3300                     LOWEY DANNENBERG, P.C.
         Case 1:19-cv-01704-JSR Document 316 Filed 11/14/19 Page 2 of 3



San Diego, CA 92101                             44 South Broadway, Suite 1100
Tel: (619) 233-4565                             White Plains, NY 10601
Fax: (619) 233-0508                             Tel: (914) 997-0500
cburke@scott-scott.com                          Fax: (914) 997-0035
                                                vbriganti@lowey.com
DAVID R. SCOTT (DS-8053)                        clevis@lowey.com
AMANDA F. LAWRENCE (AL-8804)                    mmaclean@lowey.com
KRISTEN ANDERSON (KA-1965)                      rstlouis@lowey.com
DONALD A. BROGGI (DB-9661)
THOMAS BOARDMAN (TB-0530)                       Interim Co-Lead Counsel for the Class and
SCOTT+SCOTT ATTORNEYS AT                        Attorneys for Plaintiff Joseph M. Torsella is the
LAW LLP                                         Treasurer of the Commonwealth of Pennsylvania
The Helmsley Building                           and the head of the Pennsylvania Office of the
230 Park Ave., 17th Floor                       State Treasurer
New York, NY 10169
Tel: (212) 223-6444                             TODD A. SEAVER
Fax: (212) 223-6334                             CARL N. HAMMARSKJOLD
david.scott@scott-scott.com                     BERMAN TABACCO
alawrence@scott-scott.com                       44 Montgomery Street, Suite 650
kanderson@scott-scott.com                       San Francisco, CA 94104
dbroggi@scott-scott.com                         Tel: (415) 433-3200
tboardman@scott-scott.com                       Fax: (415) 433-6382
                                                tseaver@bermantabacco.com
Interim Co-Lead Counsel for the Class and       chammarskjold@bermantabacco.com
Attorneys for Plaintiff City of Birmingham
Retirement and Relief System                    LESLIE R. STERN
                                                BERMAN TABACCO
CHRISTOPHER CRAIG                               One Liberty Square
Chief Counsel                                   Boston, MA 02109
PENNSYLVANIA TREASURY                           Tel: (617) 542-8300
DEPARTMENT                                      Fax: (617) 542-1194
OFFICE OF THE CHIEF COUNSEL                     lstern@bermantabacco.com
129 Finance Building
Harrisburg, PA 17120                            Attorneys for Plaintiffs Electrical Workers
ccraig@patreasury.gov                           Pension Fund Local 103, I.B.E.W., and Local
                                                103, I.B.E.W. Health Benefit Plan
Attorney for Plaintiff Joseph M. Torsella, in
his official capacity as the Treasurer of the
Commonwealth of Pennsylvania




                                                2
         Case 1:19-cv-01704-JSR Document 316 Filed 11/14/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 14, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to the email addresses denoted on the Electronic Mail Notice List.


                                             s/ Christopher M. Burke
                                             Christopher M. Burke




                                                3
